Title: To James Madison from James Monroe, 20 October 1819
From: Monroe, James
To: Madison, James


Dear SirOak hill Octr. 20. 1819.
I have been endeavouring, while here, to settle my administration on the estate of our friend the late Judge Jones, and believe that I shall accomplish it. The settlement of my account with the estate, is ⟨necessarily?⟩ involvd in the other, & in recurring to former transaction[s], I find, that I must give you, some little trouble in the affair. The two papers enclosed, will explain the instances, in which, your declaration or certificate, is requisite, as a voucher with the Commissrs. who have been appointed at my request by the court of this county. The first, relates, to an advance made by my instruction, for the use of Mr Jones, by the then Secretary of war Col: Pickering of $466. for the purchase of a military library &c in France, the first shipment made him. The second, to a payment made you, for the same purpose, that is, for Mr. Jones, by Mr Yard, agreeably to my instructions, being the amount reciev’d by him from the representatives of Govr. Rutledge for the education of his son, who was under my care in France. I have Mr Jones’s letter acknowledging, the payment of the first mentiond sum, to you, & by you to Mr Cramond, agreeably to his request. I have also his letter acknowledging the receit of mine, advising him of the draft on Mr Rutledge in favor of Mr Yard, & the hope of recieving the amount, founded on a letter from Mr. Yard; but my recall soon afterwards, prevented his writing me again on the subject, & it happend that he & I never settled our account; so that I have no voucher in this case, & indeed in others, by which I must sustain a loss. I send you these papers merely to refresh your memory. Be so good as to return them to me immediately, as I hope to finish this business, before my return to Washington, which I intend to do, the first week in Novr. I will enclose you some letters particularly that of R. B Lee recd. some time since, in my next. It is among papers to which I shall recur soon. He was appointed judge of the orphan court; genl T. Mason succeeds Col: Simms. With our best respects to Mrs M. & family. Your friend
James Monroe
The King of Spain has declind ratifying the treaty saying that he will send a minister &c to ask explns. &c. Mr Forsythe & his minister got into very warm & acrimonious discussions. On this interesting subject I shall be more full hereafter.
